UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7094



RAFAEL J. DOMINGUEZ,

                                           Petitioner - Appellant,

          versus


MARK A. HENRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
3036-AMD)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafael J. Dominguez, Appellant Pro Se. Albert David Copperthite,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rafael J. Dominguez appeals the district court’s order denying

Dominguez’s Fed. R. Civ. P. 60(b) motion.      We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Dominguez v. Henry, No. CA-98-3036-AMD (D. Md. Aug. 3,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 30, 1999, the district court’s record shows that it was
entered on the docket sheet on August 3, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2